DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s confirmation of 11/25/2022 of the telephonic election of 8/10/2022 is acknowledged. The restriction requirement is made final.
	
Response to Amendment and Arguments
The rejection of claims 19, 20 and dependent claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment to claims 19 and 20 specifying the antigen-binding fragment is a fragment of the anti-CCR8 antibody, the specified CDR is 95% identical to a sequence, and the deletion of antibody names, and the argument related to the meaning of claim 20 (see first full paragraph of p. 7 of the previous Office action and Applicant’s response in the paragraph bridging pp. 9-10 of REMARKS).
The rejection of claims 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lacking enablement is withdrawn in view of the amendment to the claims requiring 95% sequence identity and limiting treatment to cancer and to disease characterized by an aberrant presence of activate CCR8-expressing Treg cells.  It is noted that Applicant takes issues with references relied upon from 1995-2003 as not being the state of the art. The Examiner notes that facts are not time-dependent. The showing that a single amino acid change in an antibody CDR can ablate antigen-binding activity is still pertinent as of 2020, the effective filing year of the instant application.

Improper Markush
	Claims 19 and 20 (and dependent claims 21 and 22) remain rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) for the reasons set forth in the previous Office action: A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of anti-CCR8 antibodies or antigen-binding fragments thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The different species of antibodies have a different HCDR3 sequence (see Tables 9.1 and 9.2).  The specification states that HCDR3 is the most variable CDR (p. 48, line 20). Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, species specificity, affinity, immunogenicity, solubility, stability, effector function and/or EC50, for example.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant argues that (pp. 8-9 or REMARKS) that each alternative shares a common structure and common use. Further, there is no legal citation that a proper Markush group of antibodies requires the same shared HCDR3. Further, MPEP 2117 discusses that for a part of a chemical compound, the members selected from the recited group do not need to share a community or property themselves but of the compound as a whole (Harnish, 631 F.2d 716, 721-22 (CCPA 1980) and In re Jones, 164 F.2d 479, 481 (CCPA 1947)). For the instant invention, the antibodies should be considered as a whole and not broken down into component CDRs. The argument has been fully considered, but is not persuasive. It is not agreed that no legal citation is provided. Please refer to the first and second paragrapha of the rejection for basis. Nevertheless, when the case law discusses “part of a chemical compound”, this is in reference to a simple chemical comprising, for example, an “R” group that stems from a chemical common to all groups, as opposed to a complex chemical which is a protein. Further, the chemical in common provides the function, which is not true of an HCDR3 alone for an antibody comprising heavy and light chain sets of 3 CDRs each. In the situation of Harnish (631 F.2d at 718, 206 USPQ at 302), the common chemical structure was a dye, coumarin, and coumarin derivatives useful as dyes were found to represent a proper Markush group because even though the dyes encompassed different derivatives, they all shared a coumarin group which was sufficient to impart the property of being a dye. However, in the instant case, the different species of antibodies do not all share a particular sequence the provides the particular use. Instead, each antibody clone is structurally different (see Table 7.2b). Similarly, in In re Jones at 481 (CCPA 1947), all the chemicals of the Markush group required a tetralyl nucleus with a methyl side chain at position 6. This describes a very particular structure which itself provides the growth regulating function required by the claims. The common chemical, to which the case law is directed, determined the particular activity; however, the general structure common to IgG antibodies, an antibody backbone, e.g., framework regions which are not recited by the instant claims, does not determine the particular activity, that is, binding CCR8.  Nor does the backbone without CDRs have any activity on its own. Additionally, MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The HCDR3 cannot by itself provide the shared property of binding CCR8; although, the Examiner has for the purpose of compact prosecution included in a single species grouping all antibodies having the same HCDR3. Having only a HCDR3 in common does not mean that the genus of antibodies that have the HCDR3 sequence of SEQ ID NO: 620 (the elected HCDR3 sequence) bind CCR8 and can be used to treat a tumor or diseases characterized by aberrant presence of activated CCR8-expressing Treg cells. Also, the claims require only the HCDR3 be 95% identical to one of the listed SEQ ID NO:. Antibodies are not structurally or functionally equivalent if their amino acid sequences are not identical, because sequence affects antigen specificity, in addition to species specificity, affinity, immunogenicity, solubility, stability, effector function and/or EC50, which are important parameters for a therapeutic.
Applicant argues that all the recited antibodies are substitutable with the expectation of the same results because “an effective amount” is required to be administered.  Therefore, if the antibody or fragment thereof is not effective, it is not encompassed.  The argument has been fully considered, but is not persuasive.  There are no particular species listed separately, but a genus defined by either at least 95% identity to one or more CDR sequences of a set of six CDRs (claim 20) or by undefined antibody sequence in addition to the at least 95% identity to an HCDR3 SEQ ID NO: (claim 19).  Applicant is in effect defining the structure by the function.  Markush groups are not properly defined by functional groups in the absence of structures which have that necessary property.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office action and as recast below to reflect the amendment limiting the sequence identity to at least 95%.
The claims are drawn to a method of treatment comprising administering an isolated anti-CCR8 antibody or antigen-binding fragment comprising (as elected): (claim 19) an HCDR3 sequence at least 95% identical to SEQ ID NO:620, or (claim 20) six CDRs, each of which is at least 95% identical to the CDRs of one of the six CDR sets listed in sections j and t-jj. The specification discloses specific antibodies with specific properties, important for therapeutic application.  The anti-CCR8 antibodies or antigen-binding fragments thereof comprising the six CDR sequences as set forth in sections j and t-jj of claim 20 meet the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass anti-CCR8 antibodies or antigen-binding fragments comprising only a particular HCDR3 or an HCDR3 at least 95% identical to the particular HCDR3, or comprising six CDR sequences wherein each is at least 95% identical to the corresponding CDR set forth in one of (a) to (nn) of claim 20.  None of these antibody or antigen-binding fragment sequences which do not comprise all six CDR sequences of one of (j) and (t)-(jj) meets the written description provision of 35 USC 112(a). The instant method requires treatment.  The specification shows treatment of tumors, e.g., in a syngeneic mouse model, with the disclosed antibodies (Example 12).  It is also disclosed (p. 206, lines 19-21), “In summary, antibodies specifically recognizing human CC chemokine receptors are rare for some members of this target class. The low rates are in line with results for further commercially available antibodies sold for human chemokine receptors.” It was well known before the effective filing date of the invention that antibodies typically require three CDR sequences in each of a variable heavy and variable light chain.  For example, MacCallum et al. (J. Mol. Biol 262:732, 1996, p. 733, paragraph bridging cols. 1-2 and second paragraph of col. 2) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs and in other CDRs make antigen contact. Residues in the CDR which do not contact antigen are important for backbone conformations and (e.g., p. 735, paragraph bridging cols. 1-2). However, the instant claims do not require either more than an HCDR3 sequence 95% identical to a specific sequence or HCDRs and LCDRs which are 95% identical to sequences of disclosed antibodies.  Additionally, to function in the claimed invention, it appears the antibodies must be antagonists.  Most of the antibodies tested were “fully efficacious antagonists” of G-protein-dependent calcium signaling, blocking CCR8 binding to its ligand CCL1, which is responsible for inducing G-protein dependent calcium signaling (p. 119, lines 5-7, Ex. 10.4.3). For the instant claims, it is not enough that the antibody have a sequence related to that of a disclosed antibody, it must also have particular functional properties for the method of treatment.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the CDR sequences and sets thereof referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies or antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again, in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” Given the large structural variability permitted by the claims for the structure of each antibody and limited disclosure of the specification, the specification fails to associate structure with the required binding and therapeutic function commensurate in scope with the claims for the genus of antibodies in the claims. The presence of a single CDR or of a set of six CDR sequences different from those disclosed would not necessarily be associated with antagonistic activity or the ability to lead to treatment.
Therefore, only the isolated anti-CCR8 antibody or antigen-binding fragment thereof comprising variable heavy chain (VH) CDRs HCDR1-3 and variable light chain (VL) CDRs LCDR1-3 as set forth in sections j and t-jj of claim 20 shown to bind CCR8 and have properties necessary for therapeutic application, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Applicant argues (middle of p. 11), the specification has an extensive disclosure of antigens to which useful antibodies may be obtained. “For example, original claim 10 shows possession of antibodies by defining the antigens used to generate the antibodies by describing the precise amino acid sequences of these antigens and the residues that are sulfated on the antibodies.” The argument has been fully considered, but is not persuasive. As discussed for written description of biomolecules in MPEP 2163(II)(A)(3)(a): “For example, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017) ("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies");…” Even though there are examples of antibodies which bind a particular antigen in the specification, the genus encompassed by the claims is far broader than the disclosure of the limited species. While the claims allow for 95% identity to particular CDR sequences (which must be at least 11 amino acids long for a change from the disclosed sequence, see Applicant’s Remarks of 11/25/2022 in the sentence bridging pp. 10-11), the species of antibodies disclosed have particular sets of specific CDRs. Where there are structurally similar CDRs, e.g., HCDR2 of SEQ ID NO:421 or 662 and 619, the amino acid changes are in very particular locations, position #1 in this instance. There is no disclosure of antibodies meeting the functional limitations of the claims where, for example, in HCDR2 the amino acid at position 7 or 17 is changed, or where the first amino acid is other than A or G, which is considered a conservative amino acid substitution (e.g., US 11,319,567, col. 9, line 42, through col. 10, line 3).  The very limited disclosure of antibodies having particular CDRs meeting the structural and functional limitations of the claims does not support the great breadth of the genus encompassed by the instant claims, wherein the structure is broadly claimed and a particular function is required, i.e., the ability to treat a tumor or disease characterized by aberrant presence of activated CCR8-expressing Treg cells when the antibody or antigen-binding fragment thereof is administered in an effective amount.
Applicant argues that because the claims require an “effective amount” of antibody or fragment thereof, they are limited to those antibodies having particular structural and functional attributes.  “The specification provides examples of how to generate antibodies within the scope of the claims by structure and to test them for function.  The ordinary artisan reading the extensive disclosure and examples would be placed in possession of the full scope of the claims as amended.” The argument has been fully considered, but is not persuasive. The ability to ‘make and test’ does not provide a basis for written description. As discussed in the immediately preceding paragraph, the disclosure of highly similar CDRs that vary in only a small number of positions and by limited substitution with few amino acids at those positions (e.g., HCDR2, position #1, A/G only), does not support the scope of the claims that limits neither the amino acid position nor the amino acid substitution (or addition or deletion) where a change may be made.  The HCDR3 of SEQ ID NO:620 is 13 amino acids. According to Applicant’s Remarks of 11/25/2022 in the sentence bridging pp. 10-11, 95% identity of SEQ ID NO:620 allows for one amino acid change. One amino acid substitution within the 13 known amino acids of SEQ ID NO:620 represents 260 possible HCDR3 sequences (assuming substitution of any of the 20 natural amino acids). If each of the VH CDR1-3 longer than 10 amino acids had 1 amino acid change, that means together for the VH alone, there are almost 90,000 possible sequences only considering the CDRs and completely ignoring the FR sequences. It is maintained that Applicant has not described a representative number of species, nor could the skilled artisan readily envision a representative number of species meeting the broad structural and required functional limitations of the claims.  It does not appear the inventors were in possession of the genus of antibodies or fragments thereof encompassed by the claimed invention. 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 13, 2022